El Juez Asociado SeñoR Franco Soto,
emitió la opinión del tribunal.
El apelante en este recurso señala en su alegato la co-misión, a su juicio, de los siguientes errores, a saber:
“1. La Corte erró -al desestimar la moción del acusado solici-tando que se archivara la acusación por estar firmada por Francisco R. Flores, quien no está, autorizado por la Ley para firmar acusa-ciones a nombre del Pueblo de Puerto Rico, por no ser un fiscal o representante del ministerio público debidamente cualificado para actuar en tal forma.
“2. La Corte de Distrito cometió error al declarar sin lugar la moción del acusado solicitando el 'archivo y sobreseimiento del caso por no haber sido investigado el cargo por un Gran Jurado.
“3. La Corte de Distrito cometió error al declarar sin lugar la excepción perentoria aducida contra la acusación por el fundamento de que sus alegaciones no perfeccionan el delito imputado.”
I. La acusación en este caso está firmada por Francisco E. Flores como Fiscal interino y el apelante, discutiendo el primer error, sostiene que el cargo de fiscal municipal “at large” que aparece desempeñando Flores no le autoriza para ejercer las funciones y deberes de un fiscal ni menos que el Attorney General pueda delegar en él tales funcio-nes y deberes.
 El acusado en el acto de darle lectura a la acusación, hizo la alegación de inocencia, sin haber levantado la cuestión que se suscita por este error. Dejó para plantearla en el acto del juicio cuando ya era tarde para hacerlo. El caso de El Pueblo v. Aponte, 9 D.P.R. 3-86, no sólo resuelve el punto técnicamente sino que entra en los méritos diciendo:
“Es evidente que el Attorney General, no solamente tiene las mismas facultades que el fiscal de cualquier distrito, sino que puede *99encomendarlas a cualquier agente especial, porque solamente es el que puede juzgar con respecto a la necesidad que exija el nombra-miento de dicho abogado especial.
* ■ * * * * , # *=
“Por lo tanto, el Attorney General necesariamente debe tener la facultad de ser representado por otras personas a menos que haya algún precepto absoluto de ley que lo prohíba, el cual no hemos podido encontrar.”
Véanse además los casos de El Pueblo v. Rivera, 9 D.P.R. 505; El Pueblo v. Meléndez, 9 D.P.R. 550; y El Pueblo y. París, 25 D.P.R. 111.
II. Para fundar el segundo motivo de error sostiene en substancia el apelante que si por un lado la ley que esta-bleció el Gran Jurado, aprobada en junio 18, 1919, (1919 p. 303), transformó y varió radicalmente el sistema de presen-tar acusaciones los fiscales, la enmienda de que fue objeto dicha ley en agosto .28 de 1925 (p. 798), no restableció aquel sistema y los fiscales actualmente no tienen facultad para acusar en la forma que lo hacían antes de aprobarse la ley del Gran Jurado.
Este argumento parte de una falsa premisa, y es, que la Ley del Gran Jurado había derogado aquellas disposiciones del Código de Enjuiciamiento Criminal que regulaban el procedimiento de los fiscales para presentar acusaciones directamente ante la corte. De acuerdo con la sección 21 de la Ley del Gran Jurado, los fiscales presentaban to-dos los cargos por delitos de su competencia en forma de acusación, aportando toda la evidencia del caso. Este era un sistema de procedimiento que si bien no podía entenderse como una acusación que se presentaba directamente a la corte, no significaba una derogación expresa de este último procedimiento, y la mejor explicación de que tal no fué la intención de nuestra Legislatura se puede ver de la misma Ley No. 98 (Leyes de 1925, p. 798) que enmendó la sección l'-1 de la Ley del Gran Jurado en la siguiente forma:
“'Sección 1. — Todo delito grave (felony) que se imputa a un *100funcionario público por razón de actos realizados en el ejercicio de sus funciones deberá ser perseguido mediante acusación del Gran Jurado presentada ante la corte que tenga jurisdicción en el caso.
“Todos los demás delitos se perseguirán en la forma prescrita por el Código de Enjuiciamiento Criminal.”
Así es que con excepción de los delitos que expresamente se especifican, cometidos por funcionarios públicos, el sis-tema de presentar acusaciones por los fiscales sigue siendo el mismo que prescribe el Código de Enjuiciamiento Criminal.
III. [4] Por este error parece que se ataca la suficien-cia de la acusación. Esta, en lo pertinente, lee así:
“El referido Sabás Pabón con anterioridad a la presentación de esta acusación, o sea el día 16 de diciembre de 1925, y en el tér-mino municipal de Juana Díaz, que forma parte del distrito judicial de Ponce, Puerto Rico, ilegalmente, hizo uso de un revólver cargado con balas de plomo y haciendo con dicha arma un disparo, hirió al ser humano Elíseo Rodríguez en la región superciliar izquierda muriendo momentos después a consecuencia de dicha herida de bala.”
El artículo 203 del Código Penal literalmente' dice:
“Homicidio es dar muerte ilegal a un ser humano sin que me-die malicia. Es de dos clases:
“1. Voluntario: cuando ocurre con ocasión de una súbita pen-dencia o arrebato de cólera.
“2. Involuntario: cuando ocurre al realizarse un acto ilegal, que no constituyere delito grave (felony) ; o al realizarse un acto legal que pudiere ocasionar muerte en forma ilegal, o sin la debida prudencia y circunspección.” >
La acusación tal vez pudo ser más explícita, pero ella en esencia contiene los elementos constitutivos del delito de homicidio involuntario. La acusación ‘substancialmente alega un acto ilegal como lo es el disparo de un revólver, que no es un delito grave, y que a consecuencia del- mismo causó la muerte del ser humano Eliseo Rodríguez.

*101
Por todo lo expuesto debe confirmarse la sentencia ape-lada.

El Juez Asociado Sr. Hutchison no intervino en la re-solución de este caso.